—Judgment, Supreme Court, New York County (Michael Corriero, J.), rendered August 6, 1999, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a second violent felony offender, to a term of 15 years, unanimously affirmed.
*179Defendant’s application pursuant to Batson v Kentucky (476 US 79) was properly denied. After the prosecution explained its reasons for the challenges at issue, defense counsel remained silent and raised no objection when the court accepted these reasons as nonpretextual. Thus, despite ample opportunity to do so, defendant failed to preserve his current claims for appellate review (People v Allen, 86 NY2d 101, 111), and we decline to review them in the interest of justice. Were we to review defendant’s claims, we would find that the record supports the court’s finding that the nondiscriminatory reasons provided by the prosecutor for the challenges in question were not pretextual. This finding is entitled to great deference (see, People v Hernandez, 75 NY2d 350, affd 500 US 352), and we do not find any disparate treatment by the prosecutor of similarly situated panelists. Concur—Williams, P.J., Andrias, Lerner, Rubin and Friedman, JJ.